[Cite as State v. Fisher, 2016-Ohio-8501.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                  No. 16AP-402
v.                                                  :          (C.P.C. No. 13CR-4075)

Michael A. Fisher,                                  :     (REGULAR CALENDAR)

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                   Rendered on December 29, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee.

                 On brief: Michael A. Fisher, pro se.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Defendant-appellant, Michael A. Fisher, pro se, appeals from a judgment of
the Franklin County Court of Common Pleas denying his motion to correct jail-time
credit. For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On January 29, 2014, appellant pled guilty to burglary, in violation of R.C.
2911.12, a felony of the second degree. On March 12, 2014, the trial court sentenced
appellant to a prison term of four years, to be served consecutive to the prison term
imposed in case Nos. 13CR-2094 and 13CR-6167, for a total prison term of four years and
six months.
No. 16AP-402                                                                               2


       {¶ 3} On April 30, 2015, the trial court granted appellant's motion for judicial
release, suspended appellant's remaining sentence, and released appellant on community
control. The entry granting him judicial release provides, in relevant part, as follows:
              The Court finds that the Defendant has one hundred and fifty-
              nine (159) days of jail time credit plus two hundred and
              twenty-five (225) days in prison for a total credit of three
              hundred and eighty-four (384) days.

(Emphasis omitted.) (Apr. 30, 2015 Decision at 2.)
       {¶ 4} Appellant subsequently violated the terms of his community control. On
November 30, 2015, the trial court conducted a resentencing hearing pursuant to R.C.
2929.19. On December 4, 2015, the trial court imposed a prison term of four years to be
served concurrently with the prison term imposed in case No. 15CR-3099. The trial
court's judgment entry provides, in relevant part, as follows:
              The Court finds that the Defendant has five hundred and fifty
              (550) days of jail credit and hereby certifies the time to the
              Ohio Department of Rehabilitation and Correction ["DRC"].
              The Defendant is to receive jail time credit for all additional
              time served while awaiting transportation to the institution
              from the date of the imposition of this sentence.

(Emphasis omitted.) (Dec. 4, 2015 Jgmt. Entry at 2.)
       {¶ 5} On May 3, 2016, appellant filed a motion to correct the court's December 4,
2015 judgment entry. Therein, appellant moved the court to increase the jail-time credit
from 550 days to 711 days. The stated grounds for the motion were that the trial court
failed to give appellant jail-time credit for the full 402 days he served in the custody of
DRC between the date of his conviction and his release on community control. On May 4,
2016, plaintiff-appellee, State of Ohio, filed a memorandum in opposition to the motion.
       {¶ 6} On May 12, 2016, the trial court issued an entry denying appellant's motion.
The entry reads, in relevant part, as follows:
              The Court has reviewed the file and notes that the amount of
              jail time credit was agreed to by Defendant's attorney and in
              fact was properly calculated.

(May 12, 2016 Entry at 1.)
       {¶ 7} Appellant timely appealed to this court from the judgment of the trial court.
No. 16AP-402                                                                                3


II. ASSIGNMENT OF ERROR
       {¶ 8} Appellant's sole assignment error is as follows:
              TRIAL COURT ABUSED ITS DISCRETION AND COMMITS
              PLAIN ERROR WHERE IT DENIED APPELLANT THE
              PRISON CREDIT FROM MARCH 12, 2014 TO April 30, 2015.

III. STANDARD OF REVIEW
       {¶ 9} R.C. 2929.19(B)(2)(g)(i) requires that when a trial court determines at
sentencing that a prison term is necessary or required, it must " '[d]etermine, notify the
offender of, and include in the sentencing entry the number of days that the offender has
been confined for any reason arising out of the offense for which the offender is being
sentenced and by which the department of rehabilitation and correction must reduce the
stated prison term under section 2967.191 of the Revised Code.' " State v. Dean, 10th
Dist. No. 14AP-173, 2014-Ohio-4361, ¶ 5, quoting R.C. 2929.19(B)(2)(g)(i). "At any time
after sentencing, an offender may file a motion to correct the jail-time credit
determination 'and the court may in its discretion grant or deny that motion.' " Dean at
¶ 5, quoting R.C. 2929.19(B)(2)(g)(iii). This court reviews the denial of a motion to
correct jail-time credit under the abuse of discretion standard. Dean at ¶ 5. An abuse of
discretion occurs when a trial court's decision is " 'unreasonable, arbitrary or
unconscionable.' " Id., quoting Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).
IV. LEGAL ANALYSIS
       {¶ 10} In appellant's sole assignment of error, appellant contends that the trial
court abused its discretion when it denied his motion for additional jail-time credit
because the trial court failed to credit him with all the days he previously spent in the
custody of DRC (prison time) arising out of the burglary offense for which he was
convicted and sentenced. Appellant's assignment of error and his argument in support
thereof confuse jail-time credit with time spent in prison.
       {¶ 11} It is apparent from appellant's motion to correct jail-time credit and his
merit brief in this court that appellant believes the trial court was required to include days
appellant previously served in prison in the calculation of his jail-time credit.         His
challenge to the days included by the trial court is not that the 550 days of jail-time credit
is inaccurate with respect to the days he was confined in jail for the burglary offense but
No. 16AP-402                                                                               4


that he is entitled to have the days he spent in prison from March 12, 2014 to April 30,
2015 added to the trial court's determination of jail-time credit. Appellant's merit brief in
this court reads, in relevant part, as follows:
              Appellant was sent to serve 4 and ½ year prison term on
              March 12, 2014. Appellant stayed in prison until April 30,
              2015 at which date Appellant was granted judicial release.
              From March 12, 2014 to April 30, 2015, Appellant had served
              414 days in prison. The trial court miscalculated Appellant's
              time spent in prison and only credited Appellant with 225
              days.

(Emphasis added.) (Appellant's Brief at 4.)
       {¶ 12} Pursuant to R.C. 2929.01(AA), " '[p]rison' means a residential facility used
for the confinement of convicted felony offenders that is under the control of the
department of rehabilitation and correction."        (Emphasis added.)      R.C. 2929.01(R)
defines "[j]ail" as "a jail, workhouse, minimum security jail, or other residential facility
used for the confinement of alleged or convicted offenders that is operated by a political
subdivision or a combination of political subdivisions of this state." State v. D.H., 10th
Dist. No. 15AP-525, 2015-Ohio-5281, ¶ 14; R.C. 2929.01(FF). Thus, prison time and jail
time are distinct and different forms of confinement.
       {¶ 13} R.C. 2929.19(B) provides, in relevant part, as follows:
              (2) Subject to division (B)(3) of this section, if the sentencing
              court determines at the sentencing hearing that a prison term
              is necessary or required, the court shall do all of the following:

              ***

              (g) (i) Determine, notify the offender of, and include in the
              sentencing entry the number of days that the offender has
              been confined for any reason arising out of the offense for
              which the offender is being sentenced and by which the
              department of rehabilitation and correction must reduce the
              stated prison term under section 2967.191 of the Revised
              Code. The court's calculation shall not include the number of
              days, if any, that the offender previously served in the
              custody of the department of rehabilitation and correction
              arising out of the offense for which the prisoner was
              convicted and sentenced.
No. 16AP-402                                                                               5


(Emphasis added.)
       {¶ 14} Under R.C. 2929.19(B)(2)(g)(i), "the number of days that the offender has
been confined for any reason arising out of the offense for which the offender is being
sentenced," otherwise known as jail time, "shall not include the number of days, if any,
that the offender previously served in the custody of the department of rehabilitation and
correction," otherwise known as prison time.          R.C. 2929.19(B)(2)(g)(i), therefore,
precludes a sentencing court from calculating the number of days appellant previously
served in prison when determining jail-time credit. Consequently, even if we accept
appellant's representation regarding the number of days that he previously served in
prison arising out of the burglary offense, those days are irrelevant to the determination of
appellant's jail-time credit under R.C. 2929.19(B)(2)(g)(i).
       {¶ 15} Likewise, R.C. 2967.191, entitled "[r]eduction of prison term for related days
of confinement," provides, in relevant part, as follows:
              The department of rehabilitation and correction shall reduce
              the stated prison term of a prisoner * * * by the total number
              of days that the prisoner was confined for any reason arising
              out of the offense for which the prisoner was convicted and
              sentenced, * * * as determined by the sentencing court under
              division (B)(2)(g)(i) of section 2929.19 of the Revised Code
              * * *. The department of rehabilitation and correction also
              shall reduce the stated prison term * * * by the total number
              of days, if any, that the prisoner previously served in the
              custody of the department of rehabilitation and correction
              arising out of the offense for which the prisoner was
              convicted and sentenced.

(Emphasis added.)
       {¶ 16} Though R.C. 2967.191 imposes a duty on DRC to apply jail-time credit to
reduce an inmate's stated prison term, it is the sentencing court's responsibility to make
the factual determination as to the number of days of jail-time credit. Williams v. Dept. of
Rehab. & Corr., 10th Dist. No. 09AP-77, 2009-Ohio-3958, ¶ 15, citing State ex rel. Rankin
v. Ohio Adult Parole Auth., 98 Ohio St. 3d 476, 2003-Ohio-2061, ¶ 7. Conversely, DRC's
obligation to reduce a stated prison term by the number of days an inmate previously
served in DRC's custody is independent of the sentencing court's duty to determine jail-
time credit. See Stroud v. Dept. of Rehab. & Corr., 10th Dist. No. 03AP-139, 2004-Ohio-
No. 16AP-402                                                                                6


580 (DRC has an independent duty to follow self-executing provisions of the Ohio
Revised Code pertaining to multiple sentences and to calculate a prisoner's sentence
expiration date accordingly). If appellant is entitled to a reduction in his stated prison
term for any days he previously served in DRC's custody, DRC is required to make the
necessary adjustment in determining appellant's release date. Id. at ¶ 32, citing former
R.C. 2929.41(A) and Ohio Adm.Code 5120-2-03.
       {¶ 17} "It is the duty of the appellant upon appeal to show an error in the jail-time
credit calculation." State v. Thomas, 10th Dist. No. 12AP-144, 2012-Ohio-4511, ¶ 9, citing
State v. Hunter, 10th Dist. No. 08AP-183, 2008-Ohio-6962, ¶ 17, citing State v. Evans, 2d
Dist No. 21751, 2007-Ohio-4892, ¶ 13. The only challenge to the accuracy of the trial
court's determination of jail-time credit raised by appellant's assignment of error and his
argument in support is his contention that the trial court abused its discretion by failing to
include prison time in the calculation. We find that the trial court did not abuse its
discretion in denying appellant's motion to correct his jail-time credit. Thomas.
       {¶ 18} For the foregoing reasons, we overrule appellant's sole assignment of error.
V. CONCLUSION
       {¶ 19} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                        Judgment affirmed.

                     LUPER SCHUSTER and BRUNNER, JJ., concur.
                                ___________________